          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

CLARENCE MASON                                           PLAINTIFF
ADC #154088

v.                      No: 5:19-cv-68 DPM

OWNERY, Lieutenant, ADC;
EASOM, Corporal, ADC; WENDY
KELLY, Director, ADC; and ATKINS,
Major, Arkansas Department of Correction            DEFENDANTS

                           JUDGMENT
     Mason's complaint is dismissed without prejudice.




                                    D.P. Marshall Jf
                                    United States District Judge
